Vanguard Bond Index Funds Vanguard Balanced Index Fund Vanguard Variable Insurance FundTotal Bond Market Index Portfolio Supplement to the Prospectuses New Target Indexes for Certain Bond Funds Effective immediately, the Vanguard Bond Index Funds, Vanguard Balanced Index Fund, and Vanguard Variable Insurance FundTotal Bond Market Index Portfolio (collectively the Funds) will track new target indexes. The boards of trustees of the Funds believe that the new float-adjusted indexes, listed below, will better track the bond markets targeted by the Funds investment objectives. All references to the former target indexes are hereby replaced with the new target indexes. Vanguard Fund Name New Target Index Former Target Index Total Bond Market Index Fund Barclays Capital U.S. Aggregate Float Adjusted Index Barclays Capital U.S. Aggregate Bond Index Total Bond Market II Index Fund Barclays Capital U.S. Aggregate Float Adjusted Index Barclays Capital U.S. Aggregate Bond Index Short-Term Bond Index Fund Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index Barclays Capital U.S. 15 Year Government/Credit Bond Index Intermediate-Term Bond Index Fund Barclays Capital U.S. 510 Year Government/Credit Float Barclays Capital U.S. 510 Year Government/Credit Bond Index Adjusted Index Long-Term Bond Index Fund Barclays Capital U.S. Long Government/Credit Float Adjusted Index Barclays Capital U.S. Long Government/Credit Bond Index Balanced Index Fund (bond portion) Barclays Capital U.S. Aggregate Float Adjusted Index Barclays Capital U.S. Aggregate
